*312The opinion of the court was delivered by
Garrison, J.
We cannot do otherwise than reverse this judgment brought into this court by this writ of error, viz., a judgment of the Court of Common Pleas pronounced in a mechanics’ lien case.
The act of March 23d, 1892 {Pamph. L., p. 224), authorizing the transfer of suits from Circuit Courts to the Courts of Common Pleas, cannot be interpreted to enlarge the jurisdiction of the Pleas; the authority given to the Pleas extends no further than “ to hear causes so transferred in like manner as if the same had been originally brought in said court.” The jurisdiction over mechanics’ lien cases is vested exclusively in the Circuit Courts, and if brought originally in the Pleas could not be heard there at all. Hence, by the legislative test above cited, such cases cannot be heard by the Pleas when transferred thereto from the Circuit.
Upon application to the justice of the Supreme Court holding the Circuit, the cause may be remanded for trial therein.